DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art are Davidson Brian (US 6,476,774 B1), and Lugo Densie C et al: “Ku-band additive manufactured multilayer dielectric rod waveguide” 2017 IEEE 18th Wireless and Microwave Tech Conference (WAMICON), IEEE, 24th April 2017, pages 1-3), XP033099042, DOI: 10.1109/WAMICON.2017.7930260, as provided in the Applicant’s IDS. 
Davidson teaches injection molding material based on a thermoplastic material and a ceramic filler. In the examples, the ceramic have a particle diameter of 44 microns. The dielectric constant of the material composite is from 7 to 10 (table 2). However, Davidson fails to teach dielectric strength  of at least 5 kV/mm and/or dielectric  constant of at least 5 as claimed. 
Lugo discloses feedstock filaments for FDM (fused deposition modeling) based on cycloolefin polymer. The volume of 30% can leads to a weight percentage of 50%. However, fails to teach wherein the material has a dielectric strength of at least 5kV/mm and/or dielectric constant of at least 5. 
Also, Heikkila (US 2017/0028475 A1) teaches a method of making an object with an additive manufacturing system, the method comprises depositing a filament,  the filament comprising about 70 to 1 wt. % of a thermoplastic polymer; and about 99 to 30 wt. % of a particulate, dispersed in the polymer, the particulate having a particle size of less than 500 microns, …wherein the particulate comprises a metal alloy particle, a ceramic particle, a bi-metal particle or blends thereof. However, Heikkila fails to teach dielectric strength  of at least 5 kV/mm and/or dielectric  constant of at least 5 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2022/0016837 A1; US 2021/0221061 A1; 2021/0154913 A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743